Citation Nr: 1744311	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  14-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in May 2016.

In July 2016, the Board granted a total disability rating based on individual unemployability (TDIU).  The Board also remanded the claims remaining on appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

On further reflection, the Board finds that potentially relevant records are outstanding and these records should be requested in order to fulfill the Board's duty to assist the Veteran.  In his September 2014 VA Form 9, the Veteran indicated that following his heart attack in January 2012, he filed for Social Security Administration (SSA) benefits.  At his Board hearing, he indicated that he signed up for SSA for his heart.  These statements imply that the SSA benefits are for disability rather than retirement.  Thus, any associated SSA records may have relevance to the issues on appeal and should be requested on remand.  The Board notes that the Veteran is currently rated at 100 percent via the TDIU from January 30, 2012, with the statutory housebound rate for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) since February 16, 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

2.  Finally, after undertaking any other development, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

